United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-1244
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * Western District of Missouri.
                                          *
Jeffrey S. Sauerbry,                      * [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                              Submitted: October 27, 2006
                                  Filed: October 31, 2006
                                  ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Jeffrey Sauerbry appeals the 12-month prison sentence that the district court1
imposed after revoking his supervised release. For reversal, Sauerbry argues the
sentence was unreasonable because the court failed to consider the factors listed in 18
U.S.C. § 3553(a).

       We conclude that the record reflects the district court considered the appropriate
factors, and that the revocation sentence was not unreasonable. See United States v.

      1
      The Honorable Fernando J. Gaitan, Jr, United States District Judge for the
Western District of Missouri.
Nelson, 453 F.3d 1004, 1006 (8th Cir. 2006) (district court must consider advisory
sentencing range and policy statements found in Guidelines Chapter 7, and must also
consider § 3553(a) factors); United States v. Larison, 432 F.3d 921, 923 (8th Cir.
2006) (district court need not mechanically list every § 3553(a) consideration when
sentencing defendant upon revocation of supervised release); United States v. Tyson,
413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (revocation sentences are reviewed for
unreasonableness in accordance with United States v. Booker, 543 U.S. 220 (2005));
United States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004) (all that is required in
revocation sentencing is evidence that court has considered relevant matters and that
some reason be stated for its decision).

      Accordingly, we affirm.
                     ______________________________




                                         -2-